Alexander, C.J.
¶27 (concurring) — I agree with the majority that the hazardous substance tax (HST), which is imposed pursuant to RCW 82.21.030 on possession of hazardous substances, applies to Tesoro Refining and Marketing Company’s “use of refinery gas as a heat source.” Majority at 314. I disagree, though, with the majority’s conclusion that “Tesoro’s refinery gas is not consumed in the refining or manufacturing process as described in Rule 252(7)(b).” Id. at 323. In my view, Tesoro’s refinery gas is consumed during the manufacturing process and, thus, according to that rule, is exempt from the HST.
¶28 I, nevertheless, join in the result the majority reaches because I agree with the Court of Appeals that to the extent WAC 458-20-252(7)(b) is inconsistent with the statute imposing the HST, it is void and of no force or effect. Although there is a certain unseemliness about the Department of Revenue disavowing its own regulation when it appears to favor the taxpayers, the “bottom line” is that a statute trumps a regulation that conflicts with that statute.